Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157079 & (24)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JASON MAXEY and BETHANY MAXEY,                                                                     Elizabeth T. Clement,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 157079
                                                                    COA: 341002
                                                                    Oakland CC: 2015-148616-NH
  BOTSFORD GENERAL HOSPITAL,
  PROGRESSIVE HEALTH CARE, P.C.,
  MICHAEL HAROUTUNIAN, D.O.,
  WILLIAM RUDY, D.O., DAVID GREEN,
  D.O., and WILLIAM BOUDOURIS, D.O.,
              Defendants,
  and
  GLENDALE NEUROLOGICAL
  ASSOCIATES, P.C., and ROBERT
  PIERCE, D.O.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 16, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2018
         d0130
                                                                               Clerk